FILED
                            NOT FOR PUBLICATION                                 OCT 02 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 13-50542

               Plaintiff - Appellee,              D.C. No. 2:10-cr-00241-RGK

  v.
                                                  MEMORANDUM*
RICHARD VILLARRUEL, a.k.a. Grizzly,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Richard Villarruel appeals from the district court’s judgment and challenges

the 46-month sentence imposed following his guilty-plea conviction for conspiracy

to possess with intent to distribute heroin, in violation of 21 U.S.C. § 846.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Villarruel’s counsel has

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Villarruel the opportunity to file

a pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

       Villarruel has waived his right to appeal his sentence. Our independent

review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses

no arguable issue as to the validity of the waiver. See United States v. Watson, 582

F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss the appeal. See id. at

988.

       We remand the case to the district court with instructions to vacate the

amended judgment and reinstate the original judgment. See Fed. R. Crim. P. 35(a);

United States v. Aguilar-Reyes, 653 F.3d 1053, 1055-56 (9th Cir. 2011) (Rule 35’s

14-day deadline is jurisdictional). The district court is further directed to delete

from the original judgment the references to methamphetamine, aiding and

abetting, and 18 U.S.C. § 2.

       Counsel’s motion to withdraw is GRANTED.

       DISMISSED; REMANDED to correct the judgment.




                                           2                                      13-50542